DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2 in the reply filed on 02 November 2021 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 May 2020, 28 May 2021, and 12 November 2021 were considered by the examiner.

Claim Status
Claims 1-4 are pending.
Claims 3-4 are withdrawn.
Claims 1-2 are rejected.
Claim 1 is objected to.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites an “area ratio” but quantifies the subsequent microstructures as percentages. The examiner recommends changing either (i) the percentages to ratios, e.g., 50% is 0.50, or (ii) “area ratio” to “percent by area”. To aid in compact prosecution the examiner is interpreting the claim as such.
Claim 1 also recites fM/fM+TM as an area ratio, but quantifies the unit as percentage, i.e., 50% or less, whereas the proper classification would be a dimensionless value between 0 and 0.50. To aid in compact prosecution the examiner is interpreting the claim as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, Claim 1 recites a circularity of 0.50 or more, which renders Claim 1 indefinite. The applicants define circularity of 4πM/D2, which necessitates a maximum value of 1. Accordingly, Claim 1 is indefinite because it is unclear how the martensitic phase would have 
Regarding Claim 2, Claim 2 is rejected by virtue of dependency on a rejected Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2016/0177427, cited by applicants on IDS filed on 28 May 2021, Takashima). 
Takashima teaches a high-strength cold-rolled steel sheet (Claim 6), comprising a composition and microstructure that overlaps with the instant application (shown below), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Takashima – Claim 6
C
0.060-0.250%
0.05-0.15%
Si
0.70-1.80%
0.6-2.50%
Mn
1.00-2.80%
2.2-3.5%
P
0-0.100%
0-0.08%
S
0-0.0100%
0-0.010%
Al
0.010-0.100%
0.01-0.08%
N
0-0.0100%
0-0.010%
Fe and Impurities
Balance
Balance



Microstructure
Instant Claim 1
Takashima**
Ferrite
50-90%
20-55%1
Quenched Martensite
1-8%
0.5-7%1
Tempered Martensite
3-40%
0-5%2
Retained Austenite
6-15%
5-15%1
Quenched Martensite Grain Size
2.5 μm or less
4 μm or less1
Quenched Martensite Circularity Index
0.50-1.00
Not Explicitly Taught
fM/fM+TM
0.50 or less
0.10 or more*

1Claim 6
2Paragraph [0068]
*Inherent from Claim 6


Takashima does not explicitly the claimed quenched martensite circularity. The examiner notes applicant’s assertion that the circularity is controlled by (i) the slab heating temperature, i.e., 1100-1300°C (Paragraphs [0009], [0016]), (ii) the finisher delivery temperature, i.e., 800-950°C (Paragraphs [0009], [0016]), (iii) the coiling temperature i.e., 300-700°C (Paragraphs [0009], [0016]), (iv) the cold-rolling reduction ratio, i.e., 30% or more (Paragraphs [0009], [0016]), and (v) the heating rate to the first soaking temperature, i.e., less than 5°C/s (Paragraphs [0009], [0016]). The examiner submits that Takashima discloses substantially identical processing conditions; namely, (i) the slab heating temperature, i.e., 1150-1300°C (Claim 10), (ii) the finisher delivery temperature, i.e., 850-950°C (Claim 10), (iii) the coiling temperature, i.e., 300-550°C (Paragraph [0078]), (iv) the cold-rolling reduction ratio, i.e., ~60% (Paragraphs [0080], [0091]), and (v) the heating rate to the first soaking temperature, i.e., 3-30°C/s (Claim 10; Table 2 – Example 13), which either fall within, or overlap, the ranges disclosed by applicants and overlapping/abutting ranges are prima facie obvious. Id. In addition to a substantially identical method associated with the claimed circularity, the examiner submits that Takashima also teaches a substantially identical composition and microstructure (see above). Accordingly, because Takashima teaches a substantially identical composition, microstructure, and method of making, the examiner submits that it would be reasonably expected for the quenched martensite of Takashima to inherently possess a circularity of 0.50 or more, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 2, Takashima teach all of the limitations of the steel sheet of Claim 1. Takashima further teaches the inclusion of at least one of the further listed elements of Claim 2 (shown below), that overlaps with the ranges of instant Claim 2, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Takashima
Mo
0-0.50%
0-0.50%1
Ti
0-0.100%
0.002-0.05%2
Nb
0-0.050%
0-0.10%1
V
0-0.100%
0-0.10%1
B
0-0.0100%
0.0002-0.0050%2
Cr
0-0.50%
0-0.50%1
Cu
0-1.00%
0-0.50%1
Ni
0-0.50%
0-0.50%1
As
0-0.500%
Not Mentioned
Sb
0-0.100%
0-0.01%3
Sn
0-0.100%
0-0.1%3
Ta
0-0.100%
Typical Range3
Ca
0-0.0200%
0-0.0050%4
Mg
0-0.0200%
Typical Range3
Zn
0-0.020%
0-0.01%3
Co
0-0.020%
0-0.1%3
Zr
0-0.020%
Typical Range3
REM
0-0.0200%
0-0.0050%5

1Paragraph [0050]
2Claim 6
3Paragraph [0059]
4Paragraph [0057]
5Paragraph [0058]

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2019/0003009, Kawata).
Regarding Claim 1, Kawata teaches a high-strength cold-rolled steel sheet (Abstract; Paragraph [0071]), comprising a composition and microstructure that overlaps with the instant prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Kawata – Claim 1
C
0.060-0.250%
0.075-0.400%
Si
0.70-1.80%
0.01-2.50%
Mn
1.00-2.80%
0.50-3.50%
P
0-0.100%
0-0.1000%
S
0-0.0100%
0-0.0100%
Al
0.010-0.100%
0-2.000%
N
0-0.0100%
0-0.0100%
Fe and Impurities
Balance
Balance



Microstructure
Instant Claim 1
Kawata – Claim 1
Ferrite
50-90%
0-85%
Quenched Martensite
1-8%
0-5%
Tempered Martensite
3-40%
1-80%
Retained Austenite
6-15%
1-25%
Quenched Martensite Grain Size
2.5 μm or less
Not Explicitly Taught
Quenched Martensite Circularity Index
0.50-1.00
Not Explicitly Taught
fM/fM+TM
0.50 or less
0-5.0*

*Inherent from Claim 1
Kawata does not explicitly the claimed quenched martensite grain size or circularity. The examiner notes applicant’s assertion that the circularity is controlled by (i) the slab heating temperature, i.e., 1100-1300°C (Paragraphs [0009], [0016]), (ii) the finisher delivery temperature, i.e., 800-950°C (Paragraphs [0009], [0016]), (iii) the coiling temperature i.e., 300-700°C (Paragraphs [0009], [0016]), (iv) the cold-rolling reduction ratio, i.e., 30% or more (Paragraphs [0009], [0016]), and (v) the heating rate to the first soaking temperature, i.e., less than 5°C/s (Paragraphs [0009], [0016]). The examiner submits that Kawata discloses substantially identical processing conditions; namely, (i) the slab heating temperature, i.e., 1080-1300°C (Paragraph [0148]), (ii) the finisher delivery temperature, i.e., 850-1020°C (Paragraph [0149]), (iii) the coiling temperature, i.e., 400-700°C (Paragraph [0151]), (iv) the cold-rolling i.e., 20-85% (Paragraphs [0156]-[0157]), and (v) the heating rate to the first soaking temperature, i.e., 0.05-100°C/s (Paragraph [0162]), which either fall within, or overlap, the ranges disclosed by applicants and overlapping/abutting ranges are prima facie obvious. Id. In addition to a substantially identical method associated with the claimed circularity, the examiner submits that Kawata also teaches a substantially identical composition and microstructure (see above). Accordingly, because Kawata teaches a substantially identical composition, microstructure, and method of making, the examiner submits that it would be reasonably expected for the quenched martensite of Kawata to inherently possess a grain size of 2.5μm or less and a circularity of 0.50 or more, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 2, Takashima teach all of the limitations of the steel sheet of Claim 1. Takashima further teaches the inclusion of at least one of the further listed elements of Claim 2 (shown below), that overlaps with the ranges of instant Claim 2, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Kawata
Mo
0-0.50%
0-1.00%1
Ti
0-0.100%
0-0.200%1
Nb
0-0.050%
0-0.100%1
V
0-0.100%
0-0.500%1
B
0-0.0100%
0-0.0100%1
Cr
0-0.50%
0-2.00%1
Cu
0-1.00%
0-2.00%1
Ni
0-0.50%
0-2.00%1
As
0-0.500%
0-0.0100%2
Sb
0-0.100%
0-0.0100%2
Sn
0-0.100%
0-0.0100%2

0-0.100%
0-0.0100%2
Ca
0-0.0200%
0.0001-0.0100%3
Mg
0-0.0200%
0.0001-0.0100%3
Zn
0-0.020%
0-0.0100%2
Co
0-0.020%
0-0.0100%2
Zr
0-0.020%
0.0001-0.0100%3
REM
0-0.0200%
0.0001-0.0100%3

1Claim 1
2Paragraph [0112]
3Claim 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784